Citation Nr: 1219919	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-37 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected peripheral neuropathy in the right upper extremity prior to October 6, 2009.  

2.  Entitlement to an initial compensable evaluation for the service-connected peripheral neuropathy in the left upper extremity prior to August 2, 2003.

3.  Entitlement to an initial compensable evaluation for the service-connected peripheral neuropathy in the left lower extremity prior to August 2, 2003.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, and was awarded a Combat Infantryman Badge for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which granted service connection for peripheral neuropathy, and assigned a noncompensable evaluation, effective June 7, 1996.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

In a March 2007 rating decision, the RO evaluated the Veteran's peripheral neuropathy of the right and left, upper and lower extremities separately, assigned 10 percent evaluations for the left upper and lower extremities each, effective August 2, 2003, and continued noncompensable evaluations for the right upper and lower extremities.  In an August 2010 rating decision, the RO granted an increased evaluation of 10 percent for the service-connected right upper extremity, effective October 6, 2009.  Here, the Board notes that the disability evaluations are less than the maximum available evaluation for each disability; thus, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2009, the Board remanded this claim to the AMC/RO for additional development, including inter alia a new VA examination to determine the nature and extent of the service-connected peripheral neuropathies and to identify all nerves affected by the peripheral neuropathy disability.  

In November 2010, the Board dismissed claims of entitlement to an increased evaluation in excess of 10 percent for the service-connected peripheral neuropathy in the right upper extremity beginning October 6, 2009; entitlement to an initial compensable evaluation for the service-connected peripheral neuropathy in the right lower extremity; entitlement to an increased evaluation in excess of 10 percent for the service-connected peripheral neuropathy in the left upper extremity beginning August 2, 2003; and entitlement to an increased evaluation in excess of 10 percent for the service-connected peripheral neuropathy in the left lower extremity beginning August 2, 2003.  The claims for an initial compensable evaluation for the service-connected peripheral neuropathy in the right upper extremity prior to October 6, 2009 and initial compensable evaluations for service-connected peripheral neuropathy in the left upper and lower extremities prior to August 2, 2003, were remanded for additional development.

The Board notes that although the Veteran argued that earlier effective dates, retroactive to the grant of service connection (June 6, 1996), should be in effect for the 10 percent evaluations for his right upper extremity and left upper and lower extremities disabilities and the RO has analyzed the Veteran's claims as earlier effective date claims, the Board will consider the propriety of the evaluations assigned for the peripheral neuropathy disabilities from the date of service connection (June 6, 1996) because the Veteran appealed the initial evaluations assigned for his peripheral neuropathy disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the issues on appeal are appropriately captioned on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for the service-connected peripheral neuropathy in the right upper extremity prior to October 6, 2009 and initial compensable evaluations for service-connected peripheral neuropathy in the left upper and lower extremities prior to August 2, 2003.  Specifically, the Veteran claims compensable disability ratings for the right upper, left upper, and left lower extremities as early as the date of service connection (June 6, 1996).  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the increased evaluation claims.

Here, the Board notes that this matter was remanded in November 2010.  In that decision, the Board found that the RO/AMC failed to comply with a January 2009 remand order requesting that the Veteran be provided with a new VA examination to determine the nature and extent of the service-connected peripheral neuropathies and to identify all nerves affected by the peripheral neuropathy disability.   

The Veteran was afforded a VA examination dated in March 2011.  The examiner reviewed the Veteran's claims file and noted the Veteran's detailed medical history.  An examination of the Veteran was also performed.  However, when it came to identifying the affected nerves, which was the primary reason the matter was remanded, the examiner stated that "[i]t is not possible to provide a medical opinion as to which nerves of the right upper, left upper, and left lower extremities are affected by the service-connected peripheral neuropathy without resorting to mere speculation.  Objective findings of diffuse peripheral neuropathy, unable to isolate separate nerves."  In this regard, the Board notes that nerve conduction studies cited in the report noted various nerves affected or not affected, as the case may be, including the right posterior tibial nerve, the right and left peroneal nerves, right median and right ulnar nerves, and right and left sural sensory nerves.  

In this regard, the Board notes that the VA examiner provided very little rationale for the opinion that it was not possible to provide a medical opinion as to which nerves were affected by the service-connected peripheral neuropathy without resorting to mere speculation.  While the examiner noted that he was unable to isolate separate nerves, the Board notes that the nerve conduction studies cited in the report appeared to be able to do just that.  As such, the Board finds that the examiner's opinion does not comport with the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  See also Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Based on the foregoing, the Board finds that this matter should be remanded.  The Veteran's claims file should be forwarded to the individual who conducted the March 2011 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide medical opinions as to which nerves of the right upper, left upper, and left lower extremities are affected by the service-connected peripheral neuropathy.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the examiner is unable to provide an opinion without speculation, he must explain why and sufficiently explain the reasons for that inability.  If the March 2011 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Biloxi and Pensacola VA facilities.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the March 2011 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the March 2011 VA examiner is not available, schedule the Veteran for another VA examination.  The examiner should provide medical opinions as to which nerves of the right upper, left upper, and left lower extremities are affected by the service-connected peripheral neuropathy.  The examiner should note all evidence relied on in rendering any opinion.

The examiner should specifically explain which nerves of the right upper, left upper, and left lower extremities are affected by the service-connected peripheral neuropathy disabilities.  The examiner should include the results of any testing, including EMG and/or nerve conduction velocity tests, deemed helpful in rendering an opinion.  A complete rationale should be provided for any opinion. 

If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Readjudicate the Veteran's claims taking into account any newly obtained evidence.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


